Howell, J.
The defendants, R. S. Morse and J. E. Zunts, have appealed from the judgment in this case, which is for taxes, and the only complaint they make is, that it is rendered against the City Hotel, and *471they know of no law, they say, that justifies a judgment against property, the owners of which are not unknown.
The tax bill is made out against the “ City Hotel, B. S. Morse and James E. Zunts;” all the forms of law axe observed in the institution and conduct of the legal and judicial proceedings; default taken and confirmed, the judgment being that the defendant, City Hotel, etc., is hereby condemned to pay, etc. This proceeding was had in the case entitled City of New Orleans v. City Hotel, B. S. Morse and James E. Zunts, with the proper number on the docket. These two parties applied for and obtained an appeal, alleging that they are aggrieved by the final judgment rendered herein.
We think there can be no doubt, under these circumstances, that the appellants were the parties who were condemned in this judgment, whicli must be construed with reference to the pleadings in the case and the obligation sought to be enforced. This is necessarily implied in their .application for an appeal. See 3 La. 275 ; 4 La. 100; 5 La. 284; 14 An. 831.
The city attorney, however, concedes that the judgment is for a sum several hundred dollars larger than the tax bill which was reduced, and is in the record, along with the original bill, the error arising from following the latter in drawing up the judgment. He asks, however, that the city be not condemned to pay costs of appeal, as the error could and would have been corrected upon the suggestion of the defendants. It was just as much the duty of the plaintiff as the defendants to see that the clerk of the court did his duty, or the judge made no error in entering the judgment, and since the judgment was rendered on default, and it may be that the defendants did not know the error until too late for new trial, in making this necessary change we will draw the judgment in due form.
It is therefore ordered that the judgment appealed from be reversed, and that the judgment by default herein entered on the third day of November, A. D. 1874, be now confirmed and made final, and that the said-defendants, the City Hotel, B. S. Morse and James E. Zunts, are hereby condemned to pay to the city of New Orleans the sum of four thousand three hundred and seventy-five dollars, with ten per cent, interest per annum from the thirty-first day of July, 1874, until paid, seventy-five cents costs of advertising, and all costs of suit in the district court, and with lien and privilege according to law on the property described in the tax rolls and bills or claims on file. And it is further ordered that for the payment of the sheriff’s and clerk’s costs they do have a lien and privilege upon the judgment herein rendered. Costs of appeal to be paid by the appellee, the city of New Orleans.
Eekearing refused.